Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-15 canceled 
Claims 17-23 withdrawn
Claims 24-30 elected and pending 

Election/Restrictions
Applicant’s election of Claims 24-30 in the reply filed on 07/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sipila (PG Pub 2013/0089184 A1).
Consider Claim 24, Sipila teaches the process of forming radiation window (abstract), where the radiation window comprise layer 102 (etch stop layer) as a substrate while layer 102 is 
Consider claim 25, Sipila teaches growing the coating layer (103) simultaneously on the entire outer surface of the substrate (Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Sipila (PG Pub 2013/0089184 A1) in view of Mariner (PG Pub 2004/0173161 A1).
Consider Claim 24
Sipila does not teach that pyrolytic graphite layer/coating layer is grown from a vapor phase.
However, Mariner is in the prior art of forming pyrolytic graphite (abstract), teaches the process of growing pyrolytic graphite layers (21 and 22) using as CVD process by pyrolyzing hydrocarbon gas such as methane [0025].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Sipila with Mariner to grow coating layer (pyrolytic graphite) using vapor phase using CVD process, to provide with highly oriented polycrystalline graphite [0025].
Consider claim 25, the combined Sipila (with Mariner) teaches growing the coating layer (pyrolytic graphite 906) simultaneously on the entire outer surface of the substrate (Sipila, Fig. 9).
Consider claims 26-28, the combined Sipila (with Mariner) teaches growing pyrolytic graphite/carbon layers (21 and 22) using as CVD process by pyrolyzing hydrocarbon gas such as methane (Marnier, [0025]).
Consider claim 29, the combined Sipila (with Mariner) teaches having mesh layer (905) between the substrate (901) and a coating layer (906) (Sipila, Fig. 9).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Sipila (PG Pub 2013/0089184 A1) in view of Mariner (PG Pub 2004/0173161 A1), in further view of Wieser (WO 2004/097882 A1), and with Murarka (Silicon Dioxide, Nitride, and Oxynitride, used as evidentiary support).
Consider claim 30, the combined Sipila (with Mariner) teaches having an additional further layer (1101) between the substrate (901) and the mesh layer (905) (Sipila, Fig. 11, [0080]), where the further layer (1101) is a diffusion barrier layer (Sipila, [0082]).
The combined Sipila (with Mariner) does not teach that the further layer/diffusion layer is made from silicon nitride.
However, Wieser is in the art of forming membrane (10) that is transparent for electromagnetic radiation (such as irradiation window) having multi layers (abstract), teaches and irradiation window having coating layer (37) made of pyrolytic graphite on top of film (36) made of silicon nitride on top of mesh (3) (Fig. 3 and page 8, 3rd para).
Although Wieser does not show that silicon nitride acts as a diffusion barrier, however, Murarka shows that silicon nitride is useful as a diffusion barrier layer (page 1, right column, 6th Para).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Sipila (with Mariner) with Wieser to form silicon nitride (as a diffusion barrier) between the mesh layer and the substrate, to provide with low emissivity of electromagnetic radiation (page 8, 3rd para).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983.  The examiner can normally be reached on Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718